Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 10, 13, 20, 26 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-30 of copending Application No. 17069250 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 

Regarding claim 1, 20, the copending Application No. 17069250 teaches a method of wireless communication by a first user equipment (UE), comprising: 
monitoring a first set of resources to detect a paging indicator indicating a paging message is carried on a second set of resources allocated for vehicle-to- pedestrian (V2P) communication consecutive in time to the first set of resources (claim 1, 3, 4, 5); 
decoding information on the second set of resources to detect the paging message from a second UE when the paging indicator is detected, the paging message being associated with the V2P communication (claim 1, 3, 4, 5); and 
refraining from decoding the information on the second set of resources when the paging indicator is undetected (claim 1, 3, 4, 5).

Regarding claim 10, the copending Application No. 17069250 teaches the method of claim 1, wherein information on each symbol over each sub- channel of the second set of resources allocated for the V2P communication is decoded (claim 14). 

Regarding claim 13, 26, the copending Application No. 17069250 teaches a method of wireless communication by a vehicular user equipment (VUE), comprising: transmitting a paging indicator on a first set of resources indicating a paging message is scheduled on a second set of resources allocated for vehicle-to-pedestrian (V2P) communication consecutive to the first set of resources (claim 1, 3, 4, 5); and transmitting the paging message on the second set of resources after transmitting the paging indicator, the paging message being associated with the V2P communication (claim 1, 3, 4, 5).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 3, 6-12, 13-15, 18, 19, 20, 21, 22, 25, 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 20150119088) in view of SEO (US 20180192397).

Regarding claims 1, 20, LEE et al. (US 20150119088) teaches a method of wireless communication by a first user equipment (UE) (fig. 1), comprising: 
monitoring a first set of resources to detect a paging indicator indicating a paging message is carried on a second set of resources allocated for D2D communication consecutive in time to the first set of resources (fig. 7, par. 10, monitoring whether a signal for the first D2D UE is transmitted via a region assigned for the first D2D UE in a first paging interval in the obtained paging slot, if the signal is detected, monitoring whether a paging request message is transmitted in a paging region dedicated to the first D2D UE in a second paging interval); 
decoding information on the second set of resources to detect the paging message from a second UE when the paging indicator is detected (fig. 7, par. 10, 119, 121, The D2D UE monitors a corresponding fast paging interval only and monitors a paging request/response interval only when there is a signal transmitted to the D2D UE), the paging message being associated with the V2P communication (fig. 7, par. 10, 92, 119, 121, The D2D communication based on the paging); and 
refraining from decoding the information on the second set of resources when the paging indicator is undetected (fig. 7, par. 112, 119, 121, a D2D UE wakes up in a paging interval assigned to the D2D UE only and performs monitoring…The D2D UE monitors a corresponding fast paging interval only and monitors a paging request/response interval only when there is a signal transmitted to the D2D UE; indicating that UE not monitoring or decoding paging request interval when there is no fast paging signal).
However, LEE et al. (US 20150119088) does not teach V2P communication.
But, SEO (US 20180192397) in a similar or same field of endeavor teaches V2P communication (par. 134, V2X communication including V2P).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by SEO in the system of LEE to apply the V2P communication.
The motivation would have been to provide securing pedestrian's safety as well as vehicle boarded person's safety.

Regarding claim 2, 21, LEE et al. (US 20150119088) teaches the method of claim 1, wherein the first set of resources is included in a third set of resources allocated for D2D communication (fig. 3, 5, 7, a frame structure applicable to an autonomous D2D communication type include the Paging time interval and D2D traffic slot), and the first set of resources comprises a last symbol of the third set of resources (fig. 7, fast paging interval, paging request, paging response).
However, LEE does not teach pedestrian-to-vehicle (P2V) communication.
But, SEO (US 20180192397) in a similar or same field of endeavor teaches pedestrian-to-vehicle (P2V) communication (par. 134, V2X communication including V2P).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by SEO in the system of LEE to apply the P2V communication.
The motivation would have been to provide securing pedestrian's safety as well as vehicle boarded person's safety.

Regarding claim 3, 22, LEE et al. (US 20150119088) teaches the method of claim 2, wherein the third set of resources comprises consecutively preceding the last symbol (fig. 3, 5, 7, a frame structure applicable to an autonomous D2D communication type include the Paging time interval and D2D traffic slot).
However, LEE does not explicitly teach a gap symbol; 
But, SEO (US 20180192397) in a similar or same field of endeavor teaches a gap symbol (par. 46, guard period);
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by SEO in the system of LEE to apply the guard period.
The motivation would have been to prevent cross symbol or channel interference.

Regarding claim 6, 25, LEE et al. (US 20150119088) teaches the method of claim 1, wherein the paging indicator comprises one of a common sequence or a sequence that is based on information identifying the first UE (par. 123, If a D2D UE detects a signal on a single tone corresponding to a peer ID of the D2D UE, the D2D UE monitors a paging resource region of a paging interval).

Regarding claim 7, LEE et al. (US 20150119088) teaches the method of claim 1, further comprising: transmitting information associated with D2D communication on a third set of resources dedicated to the D2D communication (fig. 5, 7, par. 91, 119), wherein the third set of resources does not overlap in time with the second set of resources (fig. 5, 7, par. 91, 119, the traffic slot for D2D communication not overlap with paging interval).
However, LEE does not teach pedestrian-to-vehicle (P2V) communication.
But, SEO (US 20180192397) in a similar or same field of endeavor teaches pedestrian-to-vehicle (P2V) communication (par. 134, V2X communication including V2P).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by SEO in the system of LEE to apply the P2V communication.
The motivation would have been to provide securing pedestrian's safety as well as vehicle boarded person's safety.

Regarding claim 8, LEE et al. (US 20150119088) does not explicitly teach the method of claim 7, wherein the information associated with the P2V communication is transmitted on the third set of resources based on one of random selection or carrier sensing.
But, SEO (20180192397) wherein the information associated with the P2V communication is transmitted on the third set of resources based on one of random selection or carrier sensing (par. 138, 134, 171, P2V communication to have a resource selection method more enhanced than a method of randomly selecting a resource in a legacy LTE D2D system and sensing).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by SEO in the system of LEE to apply the P2V communication.
The motivation would have been to provide securing pedestrian's safety as well as vehicle boarded person's safety.

Regarding claim 9, LEE et al. (US 20150119088) teaches the method of claim 1, wherein the second set of resources is non-dedicated to D2D communication such that other types of communication are allowed (fig. 5, 7, par. 91, 119, paging slot, peer discovery slot, timing sync slot are not dedicated to D2D communication), and wherein the third set of resources is the D2D communication such that other types of communication are prohibited (fig. 5, 7, par. 91, 119, the traffic slot for D2D communication).
However, LEE et al. (US 20150119088) does not teach V2P communication.
But, SEO (US 20180192397) in a similar or same field of endeavor teaches V2P communication (par. 134, V2X communication including V2P).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by SEO in the system of LEE to apply the V2P communication.
The motivation would have been to provide securing pedestrian's safety as well as vehicle boarded person's safety.

Regarding claim 10, LEE et al. (US 20150119088) teaches the method of claim 1, wherein information on each symbol over each sub-channel of the second set of resources allocated for the D2D communication is decoded (fig. 7, 107, subcarrier set for paging interval).

However, LEE et al. (US 20150119088) does not teach V2P communication.
But, SEO (US 20180192397) in a similar or same field of endeavor teaches V2P communication (par. 134, V2X communication including V2P).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by SEO in the system of LEE to apply the V2P communication.
The motivation would have been to provide securing pedestrian's safety as well as vehicle boarded person's safety.

Regarding claim 11, LEE et al. (US 20150119088) teaches the method of claim 1, wherein the refraining from decoding the information on the second set of resources when the paging indicator is undetected comprises: transitioning to a low-power state from a high-power state, the first UE being in the high-power state when monitoring the first set of resources (par. 112, 119, 121, a D2D UE wakes up in a paging interval assigned to the D2D UE only and performs monitoring…The D2D UE monitors a corresponding fast paging interval only and monitors a paging request/response interval only when there is a signal transmitted to the D2D UE; indicating that UE not monitoring or decoding paging request interval when there is no fast paging signal).

Regarding claim 12, LEE et al. (US 20150119088) teaches the method of claim 1, wherein the first and the second set of resources each comprise a set of time resources, a set of frequency resources, a set of code resources, or any combination thereof (fig. 7, time resources).

Regarding claim 13, 26,  LEE et al. (US 20150119088) teaches a method of wireless communication by a user equipment (UE) (fig. 1), comprising: transmitting a paging indicator on a first set of resources indicating a paging message is scheduled on a second set of resources allocated for D2D communication consecutive to the first set of resources (fig. 7, par. 10, monitoring whether a signal for the first D2D UE is transmitted via a region assigned for the first D2D UE in a first paging interval in the obtained paging slot, if the signal is detected, monitoring whether a paging request message is transmitted in a paging region dedicated to the first D2D UE in a second paging interval); and transmitting the paging message on the second set of resources after transmitting the paging indicator (fig. 7, par. 10, 119, 121, The D2D UE monitors a corresponding fast paging interval only and monitors a paging request/response interval only when there is a signal transmitted to the D2D UE), the paging message being associated with the D2D communication (fig. 7, par. 10, 92, 119, 121, The D2D communication based on the paging).
However, LEE et al. (US 20150119088) does not teach a vehicular user equipment (VUE); V2P communication.
But, SEO (US 20180192397) in a similar or same field of endeavor teaches a vehicular user equipment (VUE) (par. 131); V2P communication (par. 134, V2X communication including V2P).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by SEO in the system of LEE to apply the V2P communication.
The motivation would have been to provide securing pedestrian's safety as well as vehicle boarded person's safety.

Regarding claim 14, 27, LEE et al. (US 20150119088) teaches the method of claim 13, wherein the first set of resources is included in a third set of resources allocated for D2D communication (fig. 3, 5, 7, a frame structure applicable to an autonomous D2D communication type include the Paging time interval and D2D traffic slot), and the first set of resources comprises a last symbol of the third set of resources (fig. 7, fast paging interval, paging request, paging response).
However, LEE does not teach pedestrian-to-vehicle (P2V) communication.
But, SEO (US 20180192397) in a similar or same field of endeavor teaches pedestrian-to-vehicle (P2V) communication (par. 134, V2X communication including V2P).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by SEO in the system of LEE to apply the P2V communication.
The motivation would have been to provide securing pedestrian's safety as well as vehicle boarded person's safety.

Regarding claim 15, 28, LEE et al. (US 20150119088) teaches the method of claim 14, wherein the third set of resources comprises consecutively preceding the last symbol (fig. 3, 5, 7, a frame structure applicable to an autonomous D2D communication type include the Paging time interval and D2D traffic slot).
However, LEE does not explicitly teach a gap symbol; 
But, SEO (US 20180192397) in a similar or same field of endeavor teaches a gap symbol (par. 46, guard period);
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by SEO in the system of LEE to apply the guard period.
The motivation would have been to prevent cross symbol or channel interference.

Regarding claim 18, LEE et al. (US 20150119088) teaches the method of claim 13, wherein the paging indicator comprises one of a common sequence or a sequence that is based on information identifying a second UE to which the paging message is transmitted (par. 123, If a D2D UE detects a signal on a single tone corresponding to a peer ID of the D2D UE, the D2D UE monitors a paging resource region of a paging interval).

Regarding claim 19, LEE et al. (US 20150119088) teaches the method of claim 13, further comprising: receiving, from a second UE, information associated with D2D communication on a third set of resources dedicated to the D2D communication (fig. 5, 7, par. 91, 119), wherein the third set of resources does not overlap in time with the second set of resources (fig. 5, 7, par. 91, 119, the traffic slot for D2D communication not overlap with paging interval).
However, LEE does not teach pedestrian-to-vehicle (P2V) communication.
But, SEO (US 20180192397) in a similar or same field of endeavor teaches pedestrian-to-vehicle (P2V) communication (par. 134, V2X communication including V2P).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by SEO in the system of LEE to apply the P2V communication.
The motivation would have been to provide securing pedestrian's safety as well as vehicle boarded person's safety.




Claim(s) 4, 5, 16, 17, 23, 24, 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 20150119088) and SEO (US 20180192397) as applied to claims 1, 13, 20, 26 above, and further in view of GORDAYCHIK (US 20190363843).

Regarding claim 4, 23, LEE et al. (US 20150119088) teaches the method of claim 1, wherein the first set of resources is included in a third set of resources (fig. 3, 5, 7, a frame structure applicable to an autonomous D2D communication type include the Paging time interval and D2D traffic slot).
However, LEE does not teach a third set of resources allocated for a physical sidelink feedback channel (PSFCH);
But, GORDAYCHIK (US 20190363843) in a similar or same field of endeavor teaches a third set of resources allocated for a physical sidelink feedback channel (PSFCH) (par. 161, PSFCH).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by GORDAYCHIK in the system of LEE and SEO to apply the PSFCH.
The motivation would have been to provide feedback and UE capabilities for renegotiation of resources or to signal enhanced capabilities.

Regarding claim 5, 24, LEE et al. (US 20150119088) teaches the method of claim 4, wherein a fourth set of resources allocated for D2D communication and preceding the third set of resources in time is separated from the third set of resources by a set of slots that is unmonitored by the first UE (fig. 7, par. 112, 119, 121, a D2D UE wakes up in a paging interval assigned to the D2D UE only and performs monitoring…The D2D UE monitors a corresponding fast paging interval only and monitors a paging request/response interval only when there is a signal transmitted to the D2D UE; indicating that UE not monitoring or decoding paging request interval when there is no fast paging signal).
However, LEE does not teach pedestrian-to-vehicle (P2V) communication.
But, SEO (US 20180192397) in a similar or same field of endeavor teaches pedestrian-to-vehicle (P2V) communication (par. 134, V2X communication including V2P).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by SEO in the system of LEE and GORDAYCHIK to apply the P2V communication.
The motivation would have been to provide securing pedestrian's safety as well as vehicle boarded person's safety.

Regarding claim 16, 29, LEE et al. (US 20150119088) teaches the method of claim 13, wherein the first set of resources is included in a third set of resources (fig. 3, 5, 7, a frame structure applicable to an autonomous D2D communication type include the Paging time interval and D2D traffic slot).
However, LEE does not teach a third set of resources allocated for a physical sidelink feedback channel (PSFCH);
But, GORDAYCHIK (US 20190363843) in a similar or same field of endeavor teaches a third set of resources allocated for a physical sidelink feedback channel (PSFCH) (par. 161, PSFCH).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by GORDAYCHIK in the system of LEE and SEO to apply the PSFCH.
The motivation would have been to provide feedback and UE capabilities for renegotiation of resources or to signal enhanced capabilities.

Regarding claim 17, 30, LEE et al. (US 20150119088) teaches the method of claim 16, wherein a fourth set of resources allocated for D2D communication and preceding the third set of resources is separated from the third set of resources by a set of slots (fig. 7, par. 112, 119, 121, a D2D UE wakes up in a paging interval assigned to the D2D UE only and performs monitoring…The D2D UE monitors a corresponding fast paging interval only and monitors a paging request/response interval only when there is a signal transmitted to the D2D UE; indicating that UE not monitoring or decoding paging request interval when there is no fast paging signal).
However, LEE does not teach pedestrian-to-vehicle (P2V) communication.
But, SEO (US 20180192397) in a similar or same field of endeavor teaches pedestrian-to-vehicle (P2V) communication (par. 134, V2X communication including V2P).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by SEO in the system of LEE and GORDAYCHIK to apply the P2V communication.
The motivation would have been to provide securing pedestrian's safety as well as vehicle boarded person's safety.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        09/29/2022